Citation Nr: 1401843	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-32 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.  

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran's hearing loss and tinnitus had their onset in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he maintains is related to excessive noise exposure during service, and VA examination in April 2009 confirms a current diagnosis of bilateral sensorineural hearing loss, which the examiner determined is noise induced.  The question then is whether the Veteran's hearing loss and tinnitus is related to service.

DD-214 confirms a military occupational specialty of Track [tank] Vehicle Mechanic; so the Veteran's exposure to hazardous noise during service is conceded.  See M21-1MR Part III.iv.4.B.12.c.  Moreover, audiology testing done during the Veteran's separation examination shows that the Veteran's hearing acuity had worsened since his entry into service.  See enlistment and separation examination reports.  The Board accordingly finds the Veteran's May 2012 testimony of hearing loss and tinnitus during and since service to be credible.

Although the 2009 VA examiner concluded that the Veteran's hearing problems were likely not due to service because the Veteran had had post-service noise exposure, the Board notes that the Veteran wore hearing protection after service; but none during.  Therefore, and according the Veteran all reasonable doubt, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  See Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993) (providing that service connection for hearing loss can be established if medical evidence shows that it is actually due to incidents during service, particularly where the evidence demonstrates a threshold shift during service).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


